923 F.2d 854
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Christopher Thomas GLUMB, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-3430.
United States Court of Appeals, Sixth Circuit.
Jan. 25, 1991.

Before KEITH and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Christopher Thomas Glumb, a federal parolee who is proceeding pro se, appeals the district court's denial of his motion to vacate his sentence filed pursuant to 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In 1972, Glumb pleaded guilty to various counterfeiting offenses arising in Ohio, Illinois and Texas.  He was sentenced to thirty years imprisonment.  Glumb was released on parole after this motion was filed.  Glumb filed this motion alleging that the trial judge based his sentence upon erroneous information contained in his presentence investigation report regarding a prior escape conviction.  The district court denied the motion as successive under Rule 9(b) of the Rules Governing Sec. 2255 Proceedings, finding that Glumb had raised the exact same claim in a prior motion.


3
Upon review, we affirm the district court's judgment.  The court did not abuse its discretion in denying the motion.  This is Glumb's sixth motion to vacate.  He raised this exact same claim in his third Sec. 2255 motion.  The court addressed the merits of the claim, and denied the motion finding that the prior conviction for escape was not taken into consideration by the sentencing judge.


4
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.